Name: Commission Regulation (EEC) No 72/92 of 13 January 1992 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 8/914. 1 . 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 72/92 of 13 January 1992 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 3198/91 Q, as last amended by Regulation (EEC) No 31 /92 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3198/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3696/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 14 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 January 1992. For the Commission Ray MAC SHARRY Member of the Commission ( ») OJ No 172, 30. 9 . 1966, p. 3025/66. 0 OJ No L 162, 26. 6 . 1991 , p. 27. O OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 350, 19 . 12. 1991 , p . 22. 0 OJ No L 167, 25. 7 . 1972, p. 9 . (6) OJ No L 201 , 31 . 7 . 1990, p. 11 . O OJ No L 303, 1 . 11 . 1991 , p . 34. (8) OJ No L 3, 8 . 1 . 1992, p. 23 . 9 OJ No L 266, 28 . 9 . 1983, p . 1 . No L 8/ 10 Official Journal of the European Communities 14. 1 . 92 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Currfent 1st period 2nd period 3rd period 4th period 5th period 1 2 3 4 5 6 1 . Gross aids (ECU):  Spain 16,841 17,219 17,567 17,845 16,503 16,493  Portugal 25,921 26,299 26,647 26,925 25,583 25,573  Other Member States 16,841 17,219 17,567 17,845 16,503 16,493 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 39,65 40,54 41,36 42,01 38,85 38,83  Netherlands (Fl) 44,67 45,67 46,60 47,33 43,78 43,75  BLEU (Bfrs/Lfrs) 817,74 836,09 852,99 866,49 801,32 800,84  France (FF) 132,97 135,95 138,70 140,90 130,30 130,22  Denmark (Dkr) 151,23 154,62 157,75 160,25 148,20 148,11  Ireland ( £ Irl) 14,799 15,132 15,437 15,682 14,502 14,604  United Kingdom ( £) 13,097 13,400 13,679 13,901 12,801 12,793  Italy (Lit) 29 665 30 330 30 943 31 433 29 069 28 929  Greece (Dr) 4 022,02 4 080,16 4 127,10 4 158,27 3781,97 3663,18  Spain (Pta) 2 561,73 2 618,54 2 670,87 2 712,02 2 511,89 2 497,14  Portugal (Esc) 5 473,36 5 551,58 5 620,44 5 671,06 5 397,39 5 378,46 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 1 2 3 4 5 6 1 . Gross aids (ECU) :  Spain 18,091 18,469 18,817 19,095 17,753 17,743  Portugal 27,171 27,549 27,897 28,175 26,833 26,823 '  Other Member States 18,091 18,469 18,8 17 19,095 17,753 17,743 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 42,59 43,48 44,30 44,95 41,79 41,77  Netherlands (Fl) 47,99 48,99 49,91 50,65 47,09 47,06  BLEU (Bfrs/Lfrs) 878,43 896,79 913,68 927,18 862,02 861,53  France (FF) 142,84 145,82 148,57 150,77 140,17 140,09  Denmark (Dkr) 162,46 165,85 168,97 171,47 159,42 159,33  Ireland ( £ Irl) 15,898 16,230 16,536 16,780 15,601 15,702  United Kingdom ( £) 14,091 14,394 14,673 14,895 13,795 13,787  Italy (Lit) 31 866 32 532 33 145 33 635 31 271 31 131  Greece (Dr) 4 337,17 4 395,32 4 442,25 4 473,42 4 097,12 3 978,33  Spain (Pta) 2 750,26 2 807,07 2 859,40 2 900,55 2 700,42 2 685,68  Portugal (Esc) 5 734,20 5 812,42 5 881,28 5 931,91 5 658,23 5 639,31 14. 1 . 92 Official Journal of the European Communities No L 8/11 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 1 2 3 4 5 L. Gross aids (ECU):  Spain 30,002 30,411 30,861 31,309 30,615  Portugal 37,049 37,457 37,905 38,352 37,673  Other Member States 18,619 19,027 19,475 19,922 19,243 I. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM) 43,83 44,79 45,85 46,90 45,30  Netherlands (Fl) 49,39 50,47 51,66 52,84 51,04  BLEU (Bfrs/Lfrs) 904,07 923,88 945,63 967,34 934,37  France (FF) 147,01 150,23 153,77 157,30 151,94  Denmark (Dkr) 167,20 170,86 174,88 178,90 172,80  Ireland ( £ Irl) 16,362 16,720 17,114 17,507 16,910  United Kingdom ( £) 14,477 14,804 15,164 15,523 14,963  Italy (Lit) 32 796 33 515 34 304 35 092 33 896  Greece (Dr) 4 445,09 4 506,05 4 574,40 4 646,68 4 452,31  Portugal (Esc) 7 797,51 7 882,07 7 971,44 8 056,63 7 918,83 (b) Seed harvested in Spain and processed :  in Spain (Pta) 4 547,36 4 608,89 4 676,48 4 743,18 4 639,92  in another Member State (Pta) 4 594,75 4 656,1 1 4 723,44 4 789,90 4 688,88 ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 1st period 2nd period 3rd period 4th period Sth period 1 2 3 4 5 6 DM 2,037760 2,036300 2,035140 2,033980 2,033980 2,030750 Fl 2,297220 2,296020 2,294780 2,293570 2,293570 2,290010 Bfrs/Lfrs 41,965600 41,936100 41,911300 41,884300 41,884300 41,807400 FF 6,951610 6,950230 6,948740 6,947190 6,947190 6,940830 Dkr 7,934060 7,929140 7,925810 7,922710 7,922710 7,916470 £Irl 0,766625 0,765792 0,764942 0,764039 0,764039 0,756721 £ 0,714770 0,714847 0,715046 0,715162 0,715162 0,715791 Lit 1 539,40 1 541,88 1 543,91 1 546,12 1 546,12 1 553,88 Dr 235,27900 239,00600 241,80300 244,40700 244,40700 251,25300 Esc 177,84600 178,44400 178,94700 179,41900 179,41900 180,40200 Pta 129,61700 129,85900 130,06200 130,30900 130,30900 131,02900